DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1 and 14 have been amended to recite a first plurality of instructions which, when the processor is not operating in a first mode of operation to “automatically convert to the first mode of operation.”  In a similar manner, the claims now recite a second plurality of instructions which, when the processor is not operating in a second mode of operation to “automatically convert to the second mode of operation.”  Neither 
In certain embodiments, as described above, the gaming system enables the player to switch modes of operation for an entire play of a game. In certain other embodiments, the gaming system enables a player to switch modes of operation for a partial play of a game, such as switching from a non-wagering mode to a wagering mode for one or more events which occur during the play of the game. In these embodiments, a player may begin a play of a game in the first mode of operation wherein no monetary awards are available for the play of the game and then, upon an in-game wagering opportunity within the first mode, place one or more wagers during that game (to convert at least a portion of the play of the game to occurring in the second mode of operation).

As can be appreciated from the above citation, the specification refers to ‘converting’ the modes of play when the game starts in one mode and changes to a different one (i.e., the player ‘converts’ at least a portion of the game to a different mode).  Therefore, the specification does not disclose any “automatic” conversion of game modes because the player controls the game modes.
By contrast, the specification provides for automatically beginning play based upon the funds provided by the user.  Paragraph 107 provides the most relevant discussion stating that “the EGM begins game play automatically upon appropriate funding rather than upon utilization of the game play activation device.”  There is no disclosure of the EGM converting mid-game between game modes in the manner discussed above in paragraph 45.  
In sum, the specification discloses that a game may be converted from one mode to another during a game.  This conversion occurs at the behest of the player and not automatically.  Conversely, the gaming machine may automatically designate a mode to begin a game based upon the payment amount provided.  However, the specification does not support the claimed features of “automatically convert[ing] to the first mode of 
Appropriate correction is required.  For purposes of this action, the above claim features will be interpreted as the gaming machine automatically switching between modes to begin a game based on the payment amount received by the player.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. §101. The Supreme Court has held that this provision contains an important implicit exception: laws of nature, natural phenomena, and abstract ideas are not patentable. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”). Notwithstanding that a law of nature or an abstract idea, by itself, is not patentable, the application of these concepts may be deserving of patent protection. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293–94 (2012). In Mayo, the Court stated that “to transform an unpatentable law of nature into a patent eligible application of such a law, one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 132 S. Ct. at 1294 (citation omitted).
In Alice, the Supreme Court reaffirmed the framework set forth previously in Mayo “for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of these concepts.” Alice, 134 S. Ct. at 2355. The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.” Id. If the claims are directed to a patent-ineligible concept, then the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination”’ to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). In other words, the second step is to “search for an ‘inventive concept’‒ i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.’” Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294). The prohibition against patenting an abstract idea “cannot be circumvented by attempting to limit the use of the formula to a particular technological environment or adding insignificant post-solution activity.” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation and internal quotation marks omitted). The Court in Alice noted that “‘[s]imply appending conventional steps, specified at a high level of generality,’ was not ‘enough’ [in Mayo] to supply an ‘inventive concept.’” Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1300, 1297, 1294).
Diamond v. Chakrabarty, 447 U.S. 309 (1980).
In Step 2A, it must be determined whether the claimed invention is ‘directed to’ a judicially recognized exception.  According to the specification, “In various embodiments, the present disclosure relates generally to gaming systems and methods which operate in at least two modes, such as an arcade mode and a hybrid arcade/wagering mode” (par. 11).  More particularly, representative claim 14 recites the following (with emphasis):
14. A method of operating a gaming system, the method comprising: 
responsive to receipt of a first payment amount when the gaming system is not operating in a first mode of operation:
automatically converting, by a processor, to the first mode of operating, and 
thereafter and for a first play of a skill-based game in the first mode of operation that is not subject to a minimum average expected return-to-player percentage: 
receiving a first quantifiable skill input,
determining, by the processor and based on the received first quantifiable skill input, a first outcome,
displaying, by a display device, the determined first outcome, 
determining, by the processor and based on the determined first outcome and a first paytable, a non-monetary award, and
displaying, by the display device, a first graphical user interface associated with the first mode of operation, the first graphical user interface comprising a graphical depiction of the determined non-monetary award, and 
responsive to receipt of a second, greater payment amount when the gaming system is not operating in a second mode of operation:
automatically converting, by the processor, to the second mode of operation, and
thereafter and for a second play of a skill-based game in the second mode of operation that is at least partially subject to the minimum average expected return-to-player percentage:
receiving a second quantifiable skill input,
determining, by the processor and based on the second received quantifiable skill input, a second outcome,
displaying, by the display device, the determined second outcome, 
determining, by the processor and based on the determined second outcome, a difference between the first payment amount and the second payment amount qualifying as a wager amount and a second paytable, a monetary award, and
displaying, by the display device, a second, different graphical user interface associated with the second mode of operation, the second, different graphical user interface comprising a graphical depiction of the determined monetary award.

The underlined portions of representative claim 14 generally encompass the abstract idea, with substantially similar features found in claim 1.  A subset of the above 
a method of exchanging financial obligations (e.g., a wagering game, which is effectively a method of exchanging and resolving financial obligations based on probabilities created during the game) as discussed in Alice Corp. v. CLS Bank, In re Smith (Fed. Cir. 2016), and In re Marco Guldenaar Holding B.V. (Fed. Cir. 2018),
a fundamental economic practice (e.g., rules for conducting a wagering game) as discussed in Alice Corp. v. CLS Bank, In re Smith, and In re Marco Guldenaar Holding B.V.,
a method of managing a game (e.g., a wagering game) similar to that of managing a game of bingo in Planet Bingo, LLC v. VKGS LLC (Fed. Cir. 2014); and/or
a method of organizing human activities (e.g., accepting wagers from a human player and allowing the human player to play the game according to rules of the game method) as discussed in Bilski v. Kappos and Alice Corp. v. CLS Bank.
The claimed abstract idea reproduced above is effectively a method of Smith, In re Marco Guldenaar Holding B.V., and Alice).  Based on the reasoning in Smith, and In re Marco Guldenaar Holding B.V., the recited steps of conducting a wagering game in the instant claims relate to the “fundamental economic practice” of wagering.  The abstract idea is also similar to that of Planet Bingo, in which a method of managing a bingo game was found to be an abstract idea.  Though the instant claims are not limited to bingo games, they encompass the management of an analogous wagering game.  Finally, the claimed steps require a player to make a wager, which is a financial transaction, in order to play a wagering game, which may result in an award being paid to the player, which is another financial transaction, based on the rules of the game (e.g., as determined by a random number generator).  Such financial transactions are akin to the sort of organizing of human activities, i.e., risk hedging, discussed in Bilski (and shadow accounts in Alice).
Under prong 1, the above analysis demonstrates that the claimed invention encompasses an abstract idea in the form of mental processes and/or certain methods of organizing human activity.  Under prong 2, the instant claims do not integrate the abstract idea into a practical application because they merely provide instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea, add only extra solution activity to the abstract idea, and/or generally link the use of the abstract idea to a particular technological environment or field of use.  While certain physical elements (i.e., elements that are not an abstract idea) are present in the claims, such features do not effect an improvement in any 
Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  Claims 1-20 encompass the following additional element(s) or combination of elements in the claim(s) other than the abstract idea per se: a gaming system or machine, a processor, a memory, a display device, an input device, a graphical user interface, an acceptor, a cashout input, a wireless network, and a mobile device.  Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  The majority of these elements are generic computer components, which the courts have repeatedly found to be insufficient in saving a claim from abstraction.  To the extent that the claims recite a gaming machine, such features are well-understood, routine, and conventional in the art of 
Taking the claimed elements individually yields no difference from taking them in combination because each element simply performs its respective function as discussed above.  The claims do not purport to improve the functioning of a computer itself, nor do they effect an improvement in any other technology or technical field.  Instead, the additional features merely amount to an instruction to apply the abstract idea using generic, functional, and conventional components well-known in the art.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014).
Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but they are not persuasive. 

On page 8 of the Remarks, Applicant asserts that “automatically converting from one mode of operation to another mode of operation wherein such conversions occur prior to a play of a skill-based game in the respective modes cannot be directed to any rules for playing a game…because no such games are played until after the conversion from one mode of operation to another mode of operation occurs.”  The Examiner respectfully disagrees because the modes of operation refer to sets of game rules.  The specification makes clear that the modes of operation are either wagering or entertainment games, and that ‘converting’ games only occurs when a game begins in one mode and changes to another.  When a game is automatically started in a given mode based on wager amount, there is no conversion taking place.  In either case, the gaming machine is presenting two game modes between which the user may choose.  As such, the invention clearly allows for selection between various sets of rules, both of which are abstract ideas, at the direction of the user.
While Applicant refers to automatic conversion between gaming modes (p. 8-9), there is no indication this step has any impact on patent eligibility.  It is unclear how the user making a selection on the game “saves time and resources compared to other gaming system that require one or more inputs” since the instant invention requires at least one input in the form of a payment amount.  Relatedly, the phrase “convert” used 
Finally, on pages 9-10, Applicant refers to a training example relating to graphical user interfaces (GUIs).  The Examiner notes that training examples are not court decisions and have no precedential value whatsoever.  The Federal Circuit has flatly refused to be bound by training examples (see In re Smith).  Even assuming an improvement in GUIs would be patent eligible, there is no such improvement here.  The claims merely recite different modes of operation providing different respective GUIs.  This would be true of any modern computer on which two different games were installed.  As such, the claims remain ineligible under §101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715